Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159758                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  KICKHAM HANLEY PLLC,                                                                                Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159758
                                                                   COA: 341076
                                                                   Oakland CC: 2017-159351-CZ
  OAKLAND COUNTY MICHIGAN,
           Defendant,
  and

  GEORGE W. KUHN DRAINAGE DISTRICT,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 2, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
           t0420
                                                                              Clerk